
	
		II
		110th CONGRESS
		1st Session
		S. 776
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2007
			Mrs. Clinton (for
			 herself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Energy Employees Occupational
		  Illness Compensation Program Act of 2000 to include certain former nuclear
		  weapons program workers in the Special Exposure Cohort under the energy
		  employees occupational illness compensation program. 
	
	
		1.FindingsCongress finds that—
			(1)employees working on Cold War-era nuclear
			 weapons were employed in hundreds of facilities owned by the Federal Government
			 and private sector producing and processing radioactive materials for use in
			 the nuclear weapons program of the United States beginning in the
			 mid-1940’s;
			(2)those atomic workers helped to build the
			 nuclear arsenal that served as a deterrent to the Soviet Union during the Cold
			 War, but many paid a high price in terms of their health;
			(3)during the Cold War, many atomic workers
			 were exposed to radiation and placed in harm’s way by the Department of Energy
			 and contractors, subcontractors, and vendors of the Department—
				(A)without the knowledge and consent of the
			 workers;
				(B)without adequate radiation monitoring;
			 and
				(C)without necessary protections from internal
			 or external occupational radiation exposures;
				(4)due to the inequities posed by the factors
			 described in paragraph (3) and the resulting potential harm, Congress
			 legislatively designated classes of Cold War-era workers at the Paducah,
			 Kentucky, Portsmouth, Ohio, Oak Ridge K–25, and the Amchitka Island test sites
			 as members of the Special Exposure Cohort under the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et
			 seq.);
			(5)(A)the contribution of the State of New York
			 to the security of the United States throughout the Cold War was very
			 significant; and
				(B)New York is home to 36 former atomic
			 weapons employer facilities and sites of the Department of Energy that produced
			 and processed radioactive materials, carried out classified research, operated
			 nuclear reactors, and processed high level nuclear waste, 14 of which are
			 located in the western region of New York;
				(6)research by the Department of Energy, the
			 National Institute for Occupational Safety and Health, the Advisory Board on
			 Radiation and Worker Health, and congressional committees indicates
			 that—
				(A)workers at certain facilities were not
			 adequately monitored for internal or external exposures to ionizing radiation
			 to which the workers were exposed during the 1940's to 1960's; and
				(B)at other facilities, records were not
			 maintained, are not reliable, or fail to measure the radioactive isotopes to
			 which workers were exposed;
				(7)at Bethlehem Steel in Lackawanna, New York,
			 an atomic weapons employer facility (as defined in section 3621 of the Energy
			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C.
			 7384l)), no personal radiation dosimetry monitoring records
			 are available;
			(8)if it is determined that it is not feasible
			 to estimate radiation dose with sufficient accuracy and there is a reasonable
			 likelihood that a class of workers may have been endangered, the Secretary of
			 Health and Human Services is authorized, after receiving advice from the
			 Advisory Board on Radiation and Worker Health, to designate additional classes
			 of workers as members of the Special Exposure Cohort under section 3626 of the
			 Energy Employees Occupational Illness Compensation Program Act of 2000 (42
			 U.S.C. 7384q);
			(9)the Secretary of Health and Human Services
			 promulgated regulations on May 28, 2004, to establish procedures for classes of
			 individuals to petition for membership in the Special Exposure Cohort;
			(10)section 3626(b) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q(b))
			 provides for the designation of an additional class of employees in the Special
			 Exposure Cohort if it is not feasible to estimate with sufficient accuracy the
			 radiation dose that the class received and there is a reasonable likelihood
			 that the radiation dose may have endangered the health of members of the class;
			 and
			(11)legislation is needed to provide additional
			 parameters to the Secretary of Health and Human Services and the Advisory Board
			 on Radiation and Worker Health for evaluating petitions for the Special
			 Exposure Cohort in cases in which there is limited or nonexistent individual
			 radiation exposure monitoring or an absence of records.
			2.Addition of classes of
			 former nuclear weapons program workers in the Special Exposure Cohort under
			 energy employees occupational illness compensation programSection 3626(b) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384q(b)) is
			 amended—
			(1)by inserting (A) after
			 (1);
			(2)by redesignating paragraph (2) as
			 subparagraph (B);
			(3)by striking the period at the end and
			 inserting ; or; and
			(4)by adding at the end the following:
				
					(2)(A)subject to subparagraph (B), in the case of
				a class of employees employed at an atomic weapons employer facility or a
				Department of Energy facility during a period (in the aggregate) of at least
				250 days (or a shorter duration connected to discrete events, as determined by
				the Secretary) during which—
							(i)the employees in the class had the
				potential for exposure to occupational ionizing radiation from production or
				processing materials related to atomic weapons, or engaged in research,
				development, testing, assembly, disassembly, decontamination, decommissioning,
				or waste management, or work related to such activities; and
							(ii)(I)fewer than 50 percent of the employees in
				the class were individually monitored on a regular basis (using reliable
				methods and procedures) under a formal health physics program for exposure to
				internal and external ionizing radiation for the types of radiation and
				specific radioactive isotopes to which the employees had the potential for
				exposure during the period when the employees were exposed;
								(II)individual internal and external exposure
				records for the types of radiation and specific radioactive isotopes to which
				the employees in the class were potentially exposed at the facility during the
				period when the employees were exposed are nonexistent or are not available;
				or
								(III)to the extent that a portion of individual
				internal or external records are available for the period from the facility,
				individual radiation doses cannot be reliably determined for greater than
				2/3 of the employees in the class using the individual
				internal and external monitoring records from the facility; and
								(B)in
				the case of a class of employees employed at a facility for which the National
				Institute for Occupational Safety and Health has updated the report and made
				the determination described in section 3169(b)(4) of the Ronald W. Reagan
				National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 42
				U.S.C. 7384 note) during a period determined under the report, during which (as
				determined by the Secretary) the employees at the facility met the criteria
				described in clauses (i) and (ii) of subparagraph
				(A).
						.
			3.Regulations
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall modify the regulations and procedures of the Secretary relating
			 to the Special Exposure Cohort under the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) to conform the
			 regulations and procedures to section 3626(b)(2) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (as amended by section
			 2).
			(b)Bethlehem Steel
			 site
				(1)Initiation of
			 petitionNot later than 90
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall initiate a petition to include workers employed at the Bethlehem
			 Steel site in Lackawanna, New York as a class to be included in the Special
			 Exposure Cohort in accordance with section 3626(b)(2) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (as amended by section
			 2).
				(2)EvaluationThe evaluation of the petition shall be
			 conducted in accordance with section 3626 of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384q).
				(c)ReportNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to Congress a report that identifies the facilities, classes, and the number of
			 claimants in each class who meet the criteria established under section
			 3626(b)(2) of the Energy Employees Occupational Illness Compensation Program
			 Act of 2000 (as amended by section 2) for membership in the Special Exposure
			 Cohort.
			
